Citation Nr: 0709466	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for recurrent pneumonia 
with a residual left lung scar.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for recurrent 
pneumonia with a residual left lung scar.

In August 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Recurrent pneumonia and left lung scar are not causally 
related to the veteran's active service, any incident 
therein, or any service-connected disability, including 
asthma.  


CONCLUSION OF LAW

Recurrent pneumonia with a residual left lung scar was not 
incurred in service and is not causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a January 2003 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran that VA would consider all information of record in 
adjudicating the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In any 
event, the RO corrected this deficiency by issuing letters in 
April and August 2006, for the express purpose of satisfying 
the additional requirements imposed by the Court in 
Dingess/Hartman.  The RO then reconsidered the veteran's 
claim and issued a Supplemental Statement of the Case in 
October 2006.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran.  
Neither the veteran nor his representative has argued 
otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified by 
the veteran.  Despite being given the opportunity to do so, 
the veteran has neither submitted nor identified any 
additional post-service VA or private clinical records 
pertaining to his claim.  In fact, in August 2006, the 
veteran indicated that he had no further evidence to submit 
and asked VA to decide his claim as soon as possible.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

The veteran has also been afforded two VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the reports of 
these examinations provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that at his June 
1963 service enlistment medical examination, he reported a 
history of asthma since childhood.  His lungs were clear on 
clinical evaluation and a chest X-ray was negative.

In-service medical records show that in July 1963, the 
veteran was treated for an upper respiratory infection.  

In September 1963, he was hospitalized with complaints of 
tightness in his chest associated with fever, chills, and 
aching.  A chest X-ray showed an infiltrate in the left lower 
lobe.  The veteran was given supportive care during admission 
and his symptoms gradually cleared.  A repeat chest X-ray was 
completely normal.  The final diagnosis was bronchopneumonia, 
organism undetermined. 

In November 1964, the veteran sought treatment for 
respiratory symptoms.  A chest X-ray was negative.  In 
January 1966, he was again treated for an upper respiratory 
infection.  

At his June 1967 service separation medical examination, the 
veteran's lungs and chest were normal.  A chest X-ray was 
again within normal limits.  

In December 2002, the veteran submitted a claim of service 
connection for recurrent pneumonia.  He indicated that he 
contracted pneumonia for the first time in his life during 
boot camp, and again a couple of years later while serving 
aboard ship.  Since his separation from service, the veteran 
indicted that he had had pneumonia four or five times.  
During his last bout with pneumonia, he indicated that a scar 
on the left lower lung was discovered.  

In support of his claim, the RO obtained VA clinical records, 
dated from April 1996 to August 2006, showing treatment for 
various respiratory conditions, including asthma, bronchitis, 
COPD and emphysema.  

In April 1996, the veteran was treated for a productive 
cough, fever and chills.  In June 1996, he sought treatment 
for a recurrence of his symptoms.  A chest X-ray showed an 
infiltrate in the left lower lobe and the veteran was 
hospitalized for a work-up of a possible post obstructive 
pneumonia.  On admission, it was noted that the veteran had a 
history of smoking one pack daily for the past 40 years.  
Given this history, a CT scan was obtained and showed only 
some small bullous disease in the apices of the lungs, but no 
suspicious lesions.  The diagnoses on discharge were COPD and 
persistent left lower lobe infiltrate.  

Subsequent VA clinical records show continued treatment for 
COPD and parenchymal lung scarring, status post recurrent 
pneumonia.  A CT of the thorax performed in February 2001 
showed diffuse pulmonary edema with fibrosis in the left 
lower lobe.  During this period, the veteran was repeatedly 
counseled to stop smoking.  In September 2002, the veteran 
underwent pulmonary function testing.  He reported that he 
had an occupational history of intermittent exposure to 
asbestos, chemicals and solvents.  He also reported a recent 
bout with pneumonia in June 2002.  Following pulmonary 
testing, the diagnosis was severe obstructive disease.  
Similar findings were recorded at a January 2004 pulmonary 
function test.

The veteran underwent VA medical examination in January 2004, 
at which he reported that he had had pneumonia several times 
during service.  He indicated that after his separation from 
service, he developed pneumonia several times beginning in 
1987, when he moved to northern Wisconsin.  After examining 
the veteran and reviewing his claims folder, the examiner 
diagnosed COPD and asthma.  The examining physician indicated 
that the veteran had a history of asthma prior to service, 
which had been aggravated during service.  He indicated that 
the veteran's history of pneumonia as being the significant 
factor was difficult to weigh against the greater 60 plus 
pack year history of smoking.  With respect to the veteran's 
left lung scar, he indicated that he was unable to opine as 
to its etiology.  

Based on the examiner's opinion, in a January 2004 rating 
decision, the RO granted service connection for asthma.  

The veteran thereafter indicated that he wished to continue 
his appeal of his claim of service connection for recurrent 
pneumonia with left lung scarring.  He indicated that it was 
his belief that recurrent pneumonia with lung scarring was a 
separate condition from his service-connected asthma.  In 
support of his appeal, the veteran provided medical treatise 
information that addresses the development of interstitial 
lung disease (described as a general term encompassing over 
130 chronic lung disorders, and also known as interstitial 
pulmonary fibrosis or pulmonary fibrosis), from its 
beginnings as inflammation to its ultimate residual of lung 
scarring in many cases.  

In October 2006, the veteran again underwent VA medical 
examination.  After examining the veteran and reviewing his 
claims folder, the examining physician diagnosed asthma and 
COPD.  The examiner indicated that in reviewing the veteran's 
claims folder, he noted that the veteran had been found to 
have a left lobe scar in 1996.  He indicated that the 
etiology of the scar was unclear, but it was as likely as not 
from the veteran's 1996 bout with pneumonia.  He indicated 
that it was not as least as likely as not that the left lobe 
scar was related to the veteran's active service or his 
service-connected asthma.  The examiner reasoned that the 
record contained a long evidentiary gap between the veteran's 
service, during which his asthma was aggravated, and the 
first finding of persistent left lobe scarring in 1996.  He 
further noted that there were no records of chest X-rays 
showing a nexus to relate to the scar to the veteran's 
service-connected lung condition.  In addition, the VA 
physician indicated that the veteran did not currently have 
any other lung condition which was related to service.  He 
indicated that the veteran's current COPD was likely related 
to his 60 plus hear history of smoking.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


Analysis

The veteran contends that he has chronic pneumonia that 
originally manifested during his period of active duty.  In 
addition, he claims that his left lobe scarring is related to 
his in-service respiratory problems, including pneumonia.  

A review of the veteran's service medical records confirms 
that he was treated for pneumonia/bronchitis on several 
occasions during service.  However, these records show that 
the veteran's pneumonia/bronchitis resolved.  There were no 
findings of persistent left lobe scarring during service.  
Indeed, at his June 1967 service separation medical 
examination, the veteran's lungs were normal.  A chest X-ray 
was also performed and was within normal limits.  

The post-service medical records are likewise negative for 
complaints or findings of pneumonia or left lobe scarring for 
many years after service.  In fact, the first finding of 
pneumonia and persistent left lobe scarring is not until 
1996, more than 19 years after service separation.  

The long evidentiary gap in this case between the veteran's 
active service and his post-service pneumonia with left lobe 
scarring constitutes negative evidence against the claim 
because it tends to disprove the claim that the in-service 
pneumonia resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service which resulted in 
any chronic or persistent disability).  

Although the record shows that a disability manifested by 
chronic pneumonia with left lobe scarring was not present in 
service or for many years thereafter, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

The record, however, contains no indication that the veteran 
currently has a disability manifested by chronic pneumonia 
with left lobe scarring which is causally related to his 
active service or any incident therein.  The post- service 
record contains numerous medical records pertaining to the 
veteran's treatment for pneumonia, COPD, and left lobe 
scarring.  None of these records, however, relates any 
current lung disorder, other than his service-connected 
asthma, to the veteran's active service or any incident 
therein.

In fact, the Board notes that in October 2006, a VA physician 
concluded, after reviewing the veteran's claim folder and 
performing a complete physical examination, that the 
veteran's left lobe scar was not related to his active 
service.  The examiner further concluded that the veteran did 
not currently have any other lung condition which was related 
to service.  

While service connection for recurrent pneumonia and left 
lobe scarring may not be established on a direct basis given 
the evidence discussed above, because service-connection is 
in effect for asthma, the Board has considered whether 
secondary service connection may be awarded for recurrent 
pneumonia with left lobe scarring.  

As noted above, under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability which is proximately 
due to aggravated by a service-connected disease or injury.  
In this case, however, the Board notes that the medical 
evidence of record contains absolutely no indication that the 
veteran currently has a disability manifested by recurrent 
pneumonia or left lobe scarring which is causally related to 
or aggravated by his service-connected asthma.  In fact, in 
the October 2006 VA medical opinion referenced above, the VA 
physician concluded, after reviewing the veteran's claim 
folder and performing a complete physical examination, that 
the veteran's left lobe scar was not related to his service-
connected asthma.  Indeed, the examiner reported that the 
veteran did not have a current lung disorder that was related 
to service, but that he had COPD which was likely related to 
his history of smoking.  

The Board has considered the veteran's own statements 
regarding the nature and etiology of his current respiratory 
disability; however, the Board must assign his assertions 
little probative weight as there is no indication of record 
to indicate that the veteran has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, with respect to the medical treatise information 
submitted by the veteran, such evidence mentions no link 
between the veteran's current respiratory disability and his 
active service or his service-connected asthma.  Rather, this 
evidence simply provides speculative generic statements and 
does not pertain specifically to the veteran's case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  For these 
reasons, the Board assigns this evidence limited probative 
value.

In summary, the Board finds that the evidence shows that 
recurrent pneumonia and left lung scar are not causally 
related to the veteran's active service, any incident 
therein, or any service-connected disability, including 
asthma.  The preponderance of the evidence is against the 
claim of service connection for recurrent pneumonia with left 
lung scar.  38 U.S.C.A. § 5107(b) (West 2002).  In reaching 
this conclusion, the Board acknowledges that the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for recurrent pneumonia 
with a residual left lung scar is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


